DETAILED ACTION
Claims 1-15 are pending in the Instant Application. 
Claims 1-15 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application, filed 03/13/2020, claims foreign priority to 2019-147655 , filed 08/09/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 October 2020 and 13 March 2020 were considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an SQL creation unit” and “an SQL processing unit” in claims 1, 2, 4-8, 10, 11 and 13. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “an SQL creation unit” and “an SQL processing unit” in claims 1, 2, 4-8, 10, 11 and 13 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Computer claims require structure along with an algorithm in the specification when special programming is needed to perform the function cited in the claim language. Since an algorithm is not found in the specification of the Instant Application, the claims fail to place definite boundaries on what is claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Seidl et al. (“Seidl”), United States Patent Application Publication No. 2006/0277157.

As per claim 1, Seidl discloses a database server device which performs operational processing of data to a database system, wherein the database server device provides a prescribed simple API, and comprises: 
a request processing unit which receives a request using the simple API from a Web server device ([0039] wherein a simple web API is described that connects the browser to the front end server by HTTP protocols), and analyzes request data included in the received request and allocates processing ([0062] wherein a request is received that is determined to require two or more database tables stored in one or more databases (i.e. allocates processing)); 
an SQL creation unit which generates an SQL sentence based on the request allocated by the request processing unit ([0118] wherein for each condition, a SQL field snippet is constructed); and 
an SQL processing unit which creates a whole SQL sentence by performing predetermined processing to the SQL sentences generated by the SQL creation unit, and sends the created whole SQL sentence to the database system ([0119] wherein a complex database SQL statement/sequence is created by concatenating snippets (divided requests)), wherein, when the request processing unit receives a plurality of divided requests from the Web server device as the request for requesting a series of processing ([0118] wherein for each condition, a SQL field snippet is constructed), the SQL processing unit executes SQL integration processing of: 
temporarily storing the SQL sentences generated by the SQL creation unit based on each request of the plurality of requests until generation of the SQL sentences by the SQL creation unit is ended for all of the plurality of divided requests ([0083] wherein each snippet is stored upon validation and [0060] wherein SQL query is called a condition); and 
integrating and editing the plurality of temporarily stored SQL sentences and creating the whole SQL sentence after generation of the SQL sentences by the SQL creation unit is ended for all of the plurality of divided requests ([0078] wherein the SQL sentences (snippets) can be edited/modified in the interface as shown in [Fig. 4B], which would be used to create the whole SQL sentence).  

As per claim 2, Seidl  discloses the database server device according to claim 1, wherein the request data included in the request received from the Web server device includes a request ID in which a same value is assigned for each request which requests the series of processing ([0071] wherein a customer ID is used to track the information coming from the certain customer so the same value is assigned to each request), a parameter name ([0071] wherein requested metadata is described, wherein the metadata includes [0043] wherein the metadata is described as field and value elements i.e. parameter names), and an end flag indicating whether the request is a last request of the series of processing ([0120] wherein the end flag is the user indication that the complex query can be evaluated), wherein the SQL processing unit executes the SQL integration processing when the end flag included in the request corresponding to the SQL sentence generated by the SQL creation unit indicates that the request is a last request of the series of processing ([0120] wherein the end flag is the indication from the user that the query is complete and can be evaluated, which triggers the processing of the SQL query), and  27wherein the SQL integration processing includes integration processing of integrating, among the plurality of temporarily stored SQL sentences, all of the SQL sentences generated based on the requests, in which the value of the request ID is the same, into the whole SQL sentence ([0119] wherein the whole SQL sentence is generated based on the SQL sentences i.e. snippets, and have the same customer identifier as described in [0071]).  

As per claim 3, Seidl discloses the database server device according to claim 2, wherein the SQL integration processing includes edit processing of determining a correspondence of the SQL sentence and the parameter name included in the request, and editing each of the SQL sentences or the integrated whole SQL sentence based on the determination result ([0078] and [Fig. 4a]  where the conditions i.e. sentences and the whole SQL query, can be modified/edited).  

As per claim 4, Seidl discloses the database server device according to claim 2, wherein the SQL processing unit, in the integration processing of the SQL integration processing, concatenates all of the SQL sentences to be integrated into the whole SQL sentence based on a time series ([0122] wherein all the snippets are concatenated into the complex SQL query and [0054] wherein the results can be obtained based on time i.e. in a time series).  

As per claim 5, Seidl discloses the database server device according to claim 3, wherein the SQL processing unit, in the edit processing of the SQL integration processing, aligns an order of the SQL sentences related to specific processing according to predetermined rules within the whole SQL sentence that underwent the integration processing ([0097]-[0112] wherein a set of rules, including during modification, is used to construct the complex SQL database based on the group of sentences/snippets, which includes ordering the sentences/snippets for instance by first determining which contacts are associated with the user as noted in [0112]).  

As per claim 7, Seidl discloses the database server device according to claim 3, wherein the SQL processing unit, in the edit processing of the SQL integration processing, substitutes a fixed parameter of the SQL sentence with a parameter value and, for the SQL sentence using a dynamic parameter ([0106] wherein the fixed parameter “value” is replaced with the actual value for the condition), edits the SQL sentence or the whole SQL sentence so that only the dynamic parameter is acquired based on the determination result of the correspondence of the SQL sentence and the 28parameter name ([0106] wherein the dynamic parameter is used to construct the query sentence, used in the complex query).  

As per claim 8, Seidl discloses the database server device according to claim 1, wherein, when the request processing unit receives the plurality of divided requests from the Web server device as the request for requesting a series of processing , the SQL processing unit does not perform the operational processing of changing the data stored in the database system while the whole SQL sentence is being created based on the SQL integration processing ([0119] wherein the snippets (series of divided requests) are combined to form the complex SQL database query).  

As per claim 9, Seidl discloses the database server device according to claim 1, wherein the database server device provides, as the simple API, an API of performing one processing among update, storage or acquisition to one data group stored in the database system ([0039] wherein a simple web API is described that connects the browser to the front end server by HTTP protocols and [0101] wherein the user can work with only one data group stored in the database, which is custom to the customer) .  

As per claim 10, Seidl discloses a server system which performs operational processing of data to a database system, comprising: 
a database server device which provides a prescribed simple API ([0039] wherein a simple web API is described that connects the browser to the front end server by HTTP protocols); and 
a Web server device which requests the database server device to execute operational processing of data to the database system according to a request from a Web client ([0039] wherein the front end server interacts with the client via HTTP and makes requests of the database server via the system described in [Fig. 1B]), wherein the Web server device includes: 
a request creation unit which creates a request using the simple API provided by the database server device and sends the created request to the database server device ([0119] wherein a complex database SQL statement/sequence is created by concatenating snippets (divided requests)), wherein the database server device includes: 
a request processing unit which receives the request from the Web server device([0039] wherein a simple web API is described that connects the browser to the front end server by HTTP protocols), and analyzes request data included in the received request and allocates processing ([0062] wherein a request is received that is determined to require two or more database tables stored in one or more databases (i.e. allocates processing)); 
an SQL creation unit which generates an SQL sentence based on the request allocated by the request processing unit ([0118] wherein for each condition, a SQL field snippet is constructed); and an SQL processing unit which creates a whole SQL sentence by performing predetermined processing to the SQL sentences generated by the SQL creation unit, and sends the created whole SQL sentence to the database system ([0119] wherein a complex database SQL statement/sequence is created by concatenating snippets (divided requests)), wherein, when execution of a series of processing is requested from the Web client: 
the request creation unit creates a request corresponding to the series of processing by dividing the request into a plurality of requests using the simple API , and sends 29the created request 0119] wherein a complex database SQL statement/sequence is created by concatenating snippets (divided requests)); and 
the SQL processing unit executes SQL integration processing of: temporarily storing the SQL sentences generated by the SQL creation unit based on each request of the plurality of requests until generation of the SQL sentences by the SQL creation unit is ended for all of the plurality of divided requests ([0083] wherein each snippet is stored upon validation and [0060] wherein SQL query is called a condition); and integrating and editing the plurality of temporarily stored SQL sentences and creating the whole SQL sentence after generation of the SQL sentences by the SQL creation unit is ended for all of the plurality of divided requests ([0078] wherein the SQL sentences (snippets) can be edited/modified in the interface as shown in [Fig. 4B], which would be used to create the whole SQL sentence).    

As per claim 11, Seidl discloses the server system according to claim 10, wherein, upon creating the request, the request creation unit includes, in the request data to be included in the request, a request ID in which a same value is assigned for each request which requests the series of processing ([0071] wherein a customer ID is used to track the information coming from the certain customer so the same value is assigned to each request), a parameter name ([0071] wherein requested metadata is described, wherein the metadata includes [0043] wherein the metadata is described as field and value elements i.e. parameter names),  and an end flag indicating whether the request is a last request of the series of processing ([0120] wherein the end flag is the user indication that the complex query can be evaluated), wherein the SQL processing unit executes the SQL integration processing when the end flag included in the request corresponding to the SQL sentence generated by the SQL creation unit indicates that the request is a last request of the series of processing ([0120] wherein the end flag is the indication from the user that the query is complete and can be evaluated, which triggers the processing of the SQL query), and wherein the SQL integration processing includes integration processing of integrating, among the plurality of temporarily stored SQL sentences, all of the SQL sentences generated based on the requests, in which the value of the request ID is the same, into the whole SQL sentence ([0119] wherein the whole SQL sentence is generated based on the SQL sentences i.e. snippets, and have the same customer identifier as described in [0071]).   

As per claim 12, Seidl discloses the server system according to claim 11, wherein the SQL integration processing includes edit processing of determining a correspondence of the SQL sentence and the parameter name included in the request, and editing each of the SQL sentences or the integrated whole SQL sentence based on the determination result ([0078] and [Fig. 4a]  where the conditions i.e. sentences and the whole SQL query, can be modified/edited).   

As per claim 13, Seidl discloses the server system according to claim 12, wherein the SQL processing unit, in the edit processing of the SQL integration processing, aligns an order of the SQL sentences related to specific processing according to predetermined rules within the whole SQL sentence that underwent the integration processing ([0097]-[0112] wherein a set of rules, including during modification, is used to construct the complex SQL database based on the group of sentences/snippets, which includes ordering the sentences/snippets for instance by first determining which contacts are associated with the user as noted in [0112]).  

As per claim 14, claim 14 is the method that is performed by the system of claim 10 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the method that is performed by the system of claim 11 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seidl in view of DeMichiel et al. (“DeMichiel”), United States Patent No. 6,234,710. 

As per claim 6, Seidl discloses the database server device according to claim 5, but does not disclose wherein the SQL processing unit, in the edit processing of the SQL integration processing, moves an SQL sentence related to lock processing to the beginning and moves an SQL sentence related to commit processing to the end within the whole SQL sentence that underwent the integration processing.  However, DeMichiel teaches wherein the SQL processing unit, in the edit processing of the SQL integration processing, moves an SQL sentence related to lock processing to the beginning and moves an SQL sentence related to commit processing to the end within the whole SQL sentence that underwent the integration processing ([Col 6, lines 29-63] and [Fig. 5] wherein multiple SQL sentences are described as “queries,” which are ordered using a pessimistic concurrency control model, which moves the locks to the beginning, and the commits are performed last). 
Both Seidl and DeMichiel describe arranging received queries. One could use the ordering in DeMichiel with the SQL sentence combining in Seidl to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of combing requests to make a SQL statement in Seidl with the ordering of SQL requests in DeMichiel in order to protect the data by using a lock and only releasing that lock at the end of the transaction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168